Citation Nr: 1632069	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.
 
2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO). 

In March 2015, the Board issued a decision denying, inter alia, the claims listed on the cover page.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2016, the Court vacated and remanded these issues for compliance with the instructions  in the Joint Motion for Partial Remand (Joint Motion).  The Joint Motion noted the other issues addressed in the Board's March 2015 were not being appealed.  As such, the only issues presently before the Board are those listed on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion indicated that remand was necessary for consideration of evidence received prior to the Board's decision but not considered by the Board or the RO.  Upon review of the record, the Board finds that additional development is necessary.

The Veteran had previously submitted records from Dr. King dating from September 2009 to November 2013.  In the evidence submitted by the Veteran       in July 2016, the Veteran submitted records of Dr. Abram.  In several notes, Dr. Abram summarizes his review of other medical records including records from Dr. King and cites treatment dates of records that are not in the file before the Board, namely October 2011, October 2012, and October 2013.  Thus, it does not appear all records since September 2009 have been obtained.  In addition, Dr. Abram refers to treatment by Dr. Dutton and those records have not been obtained.  

In addition, when the Veteran filed his claims, he identified treatment from the Mountain Home/Johnson City VA Medical Center (VAMC) from 1975 to 1977.  The RO requested the records and received a statement from the VAMC in September 2010 that no records were found.  The Veteran in his notice of disagreement requested VA to make another attempt to locate these records.  To date, it does not appear that a second request for the 1975-1977 VAMC records has been made.  Regulations indicate that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency unless VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 38 C.F.R. § 3.159(c)(2).  Therefore, VA should attempt to obtain VAMC records from 1975 to 1977, and issue a formal finding     of unavailability if such records cannot be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Mountain View/Johnson City VAMC dated from 1975 through 1977.  All attempts to obtain these records should be documented in the file.  Any negative replies must be      associated with the file.  If such records cannot be obtained, the AOJ should issue a formal finding of unavailability and notify the Veteran of such. 

2.  Ask the Veteran to fully complete authorization forms for Dr. King and Dr. Dutton so that records from these providers can be requested.  In addition, ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his claimed back and right shoulder conditions.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates  those already contained in the claims file.  If any requested records are unavailable, the Veteran should     be notified of such.

3.  After the development requested is completed, readjudicate the claims for service connection.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




